                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ALEX GUILLERMO SANCHEZ,

                    Plaintiff,

v.                                                            No. CV 18-989 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                    Defendant.

                  ORDER GRANTING APPLICATION TO PROCEED
                  IN FORMA PAUPERIS AND DIRECTING SERVICE

      THIS MATTER is before the Court upon Plaintiff’s Motion to Proceed In Forma

Pauperis With Financial Affidavit Pursuant to 28 U.S.C. § 1915, (Doc. 2), filed October

23, 2018. The Court, having considered the Motion, finds that it is well-taken and should

be GRANTED.

      IT IS HEREBY ORDERED that this action is authorized to proceed without the

prepayment of the filing fee, costs, or security therefore, pursuant to 28 U.S.C. § 1915.

      IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of

the Summons and Complaint on the United States Attorney, the Attorney General, and

the Office of the General Counsel, in accordance with Fed. R. Civ. P. 4(c)(3).



                            _________________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES CHIEF MAGISTRATE JUDGE
